DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 12/28/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-9 and 11-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen (US 2009/0101717) in view of Perng et al. (US 2010/0079245).
Regarding claims 1 and 18, Claessen teaches a bioptic barcode reader and method (figs. 1 and 3) configured to be supported by a workstation, the bioptic barcode reader comprising: a lower housing (64) comprising a platter having a generally horizontal window (62); a tower portion (66) extending generally perpendicular to the lower portion and having a generally vertical window (68); a radio frequency identification antenna assembly (32) positioned within the tower portion of the bioptic barcode reader ([0014]-[0027]).  Claessen fails to teach the antenna assembly comprising: first, second, and third antenna configured to emit a radiation patterns oriented in a directions as claimed.
However, Perng teaches radio frequency identification (RFID) reader comprising an antenna assembly configured to read a RFID tag (8) comprising: a first antenna (2a) configured to emit a radiation pattern oriented in a first direction; a second antenna (2b) configured to emit a radiation pattern oriented in a second direction, substantially orthogonal to the first direction; and a third antenna (2c) configured to emit a radiation pattern oriented in third direction, substantially orthogonal to the first direction and the second direction (figs. 1-6, [0018]-[0024]).

Regarding claims 2 and 19, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Perng further teaches wherein the radiation pattern of the first antenna has a first polarization (fig. 3); the radiation pattern of the second antenna has a second polarization, different than the first polarization (fig. 4); and the radiation pattern of the third antenna has a third polarization, different that that first polarization and the second polarization (fig. 5) ([0022]-[0024]).
Regarding claims 3 and 20, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Both Claessen and Perng further teaches the first polarization is one of vertical linear polarization, horizontal linear polarization, angular linear polarization, or circular polarization; the second polarization is one of vertical linear polarization, horizontal linear polarization, angular linear polarization, or circular polarization; and the third polarization is one of vertical linear polarization, horizontal linear polarization, angular linear polarization, or circular polarization (Claessen: [0025]-[0027].  Perng: figs. 3-5).
Regarding claims 4 and 21, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Perng further teaches wherein the first, second, and 
Regarding claims 5 and 22, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Perng further teaches wherein each of the first, second, and third antennas includes a longitudinal axis, the longitudinal axis of the second antenna is substantially orthogonal to the longitudinal axis of the first antenna, and the longitudinal axis of the third antenna is substantially orthogonal to the longitudinal axis of the first antenna and the longitudinal axis of the second antenna (fig. 6 and [0024]).
Regarding claim 6, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Both Claessen and Perng further teach wherein the first, second, and third antennas are positioned and oriented such that the first, second, and third antennas are configured to read a radio-frequency identification tag presented in any angular orientation at a product scanning region of the bioptic barcode reader (Claessen: fig. 1.  Perng: [0008], [0009], [0020] and [0021]).
Regarding claims 7 and 23, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Claessen further teaches a radio-frequency identification radio (16a and 80) in communication with the first, second, and third antennas, wherein the radiofrequency identification radio is positioned within the tower portion of the bioptic barcode reader and oriented to act as a reflector for the first, second, and/or third antennas to reflect radiofrequency energy from the first, second, and third antennas towards a product scanning region of the bioptic barcode reader ([0040]-[0054]).

Regarding claims 9 and 25, Claessen as modified by Perng teaches all subject matter claimed as applied above except for the arrangement of the first, second, and third antennas as claimed.  However, Perng further teaches that the antennas are arranged in the directions of X, Y, and Z-axis and further suggested that the antennas can be arranged in directions that are not mutually normal to each other and/or not co-linear with each other in space to meet the requirement desired by user or imposed by the environment ([0018]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Claessen and Perng for the antennas are positioned as claimed since it is just a matter of arranging and positioning the antennas within the tower portion of the bioptic barcode reader in order to meet the requirement desired by the user or imposed by the environment.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 11, Claessen teaches a bioptic barcode reader (figs. 1 and 3) configured to be supported by a workstation, the bioptic barcode reader comprising: a lower housing (64) comprising a platter having a generally horizontal window (62); a tower portion (66) extending generally perpendicular to the lower housing and having a 
Claessen fails to teach the antenna assembly comprising: a first polarized circular antenna configured to emit a radiation pattern in first direction; and a second polarized circular antenna configured to emit a radiation pattern in a second direction, substantially orthogonal to the first direction.
However, Perng teaches radio frequency identification (RFID) reader (fig. 1) comprising an antenna assembly comprising: a first polarized circular antenna (2a, fig. 3) configured to emit a radiation pattern oriented in a first direction; a second polarized circular antenna (2b, fig. 4) configured to emit a radiation pattern oriented in a second direction, substantially orthogonal to the first direction ([0018], [0019], [0022] and [0023]).
In view of Perng’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Claessen by employing the antenna assembly as taught by Perng so that transmission and reception can be carried out correctly without any dead spots regardless of the relative orientation between the RFID reader antenna and the RFID tag antenna, whereby signal can be transmitted and received in all directions in the space (see Perng: [0006]-[0009]).
Regarding claim 12, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Perng further teaches wherein the first and second antennas are one of patch antennas, bifilar helical antennas, quadrifilar helical antennas, or antenna arrays (fig. 2 and [0004]).

Regarding claim 14, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Both Claessen and Perng further teach wherein the first and second antennas are positioned and oriented such that the first and second antennas are configured to read a radio-frequency identification tag presented in any angular orientation at a product scanning region of the bioptic barcode reader (Claessen: fig. 1.  Perng: [0008], [0009], [0020] and [0021]).
Regarding claim 15, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Claessen further teaches a radio-frequency identification radio (16a and 80) in communication with the first and second antennas, wherein the radiofrequency identification radio is positioned within the tower portion of the bioptic barcode reader and oriented to act as a reflector for the first and second antennas to reflect radiofrequency energy from the first and second antennas towards a product scanning region of the bioptic barcode reader ([0040]-[0054]).
Regarding claim 16, Claessen as modified by Perng teaches all subject matter claimed as applied above.  Claessen further teaches wherein the tower portion of the bioptic barcode reader includes a back cover having a reflector panel that reflects a radio-frequency energy from the first and second antennas towards a product scanning region of the bioptic barcode reader ([0040]-[0054]).
.
Claims 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessen as modified by Perng as applied to claim 1 above, and further in view of Hamabe (US 2012/0280887).
Regarding claims 10 and 26, Claessen as modified by Perng teaches all subject matter claimed as applied above except for the second antenna has a first portion and a second portion extending substantially orthogonal to the first portion; and the third antenna has a first portion and a second portion extending substantially orthogonal to the first portion.
However, Hamabe teaches antenna apparatus includes first and second antennas (110 and 120), wherein each of the antennas has a first portion (111/121) and 
In view of Hamabe’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Claessen and Perng by incorporating the teaching as taught by Hamabe in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option for the antennas.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argued to the rejection by mainly arguing that the combination of Claessen and Perng is improper that it is unclear of how the stand-alone, multi-antenna RFID reader of Perng would be combined in the reader of Claessen.  Examiner respectfully disagrees.
Examiner replied only on the teaching of multi-antenna assembly of Perng so as to improve the detection of RFID signals (preventing dead spots) (see claims 1 and 18, section 6 above).
Based on above rationale, it is believed that claims 1-26 are met by the combination of Claessen, Perng and Hamabe and therefore, the rejections are still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUYEN K VO/Primary Examiner, Art Unit 2887